



COURT OF APPEAL FOR ONTARIO

CITATION: Uride Management Services Limited v. Reist, 2014
    ONCA 456 DATE: 20140609

DOCKET: C58142

Laskin, Rouleau and Epstein JJ.A.

BETWEEN

Uride Management Services Limited, Sidron
    Investments Corp. and Gordelli Management Ltd.

Plaintiffs (Respondents)

and

Christine Elizabeth Reist

Defendant (Appellant)

Ron Reist, acting as agent for the appellant

W. Deley, for the respondents

Heard: June 5, 2014

On appeal from the judgment of Justice Sloan of the Superior
    Court of Justice, dated December 18, 2013.

APPEAL BOOK ENDORSEMENT

[1]

On consent, the appeal is dismissed on condition that the order for
    possession not be enforced until July 1, 2014.  In all the circumstances, the
    respondents shall have costs of $7500, inclusive of disbursements and
    applicable taxes.


